•En Juez Asooiado Señor Franco Soto,
emitió la opinión del tribunal. '
Esta es una moción para pedir la desestimación de la apelación.
El querellante y apelado, en un procedimiento de quo warranto obtuvo sentencia en septiembre 2 de 1924 por la cual se despojó al querellado del cargo de miembro de la Asamblea Municipal de Ponce. No conforme apeló, estable-ciendo el recurso en septiembre 10, 1924.
El 4 de noviembre de 1924 tuvieron lugar en Puerto Rico elecciones generales y en virtud de las mismas cesaron el 12 de enero siguiente en sus cargos por ministerio de la ley todos los miembros de las asambleas municipales de Puerto Rico.
Aparece claro que en caso de una revocación, la cuestión a discutir en sus méritos resultaría meramente aca-démica (moot question) sin ninguna finalidad práctica. A pesar de esto, tal vez era necesario examinar la cuestión de costas que sería el único motivo para que retuviéramos esta apelación. Sin embargo, las circunstancias de este caso no son de tal modo extraordinarias que una revocación del fallo inferior nos llevara a una imposición de costas al que-rellante. Esta parte por otro lado renuncia en su moción a las costas que le fueron concedidas.

Por estas razones la moción dehe declararse con lugar y desestimarse el recurso.